Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/09/2021 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 03/09/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (US 2008/0042044 A1).

Regarding claims 1, 9 and 18, Koyama discloses a device for determining the exposure energy during the exposure of an element in an optical system (figs. 1-16), comprising: 
an optical element light detecting apparatus (10); 
a diffractive structure diffraction grating (15) which has a locally varying grating period is anticipated by diffraction grating having different pitch(s) and/or diffraction grating having different pattern and/or a transmission type phase grating of which phase difference is 180 degrees  [pars. 0062, 0064, 0066-67]; and 
a photoelectric detector (12) is an intensity sensor arrangement [par. 0063]; 
wherein electromagnetic radiation from light source (1) [par. 0038] diffracted at the diffractive structure diffraction grating (15) during operation of the optical system, in at least one order of diffraction, is directed to the intensity sensor arrangement by way of total internal reflection effected in the optical element light detecting apparatus (10).
For the purpose of clarity, the structure recited in claim 9 is symmetrical to the structure recited in claim 1, as such, the optical system of claim 9 is/are rejected above as being anticipated by Koyama, In addition, the method claim 18 is taught/suggested 

As to claim 2, Koyama also discloses wherein the optical system has an optical system axis (OA) reference optical axis AX, and the grating period decreases with increasing distance from said optical system axis (OA) reference optical axis AX ([pars. 0040 and 0050-51].
As to claims 3-4 and 14, Koyama also discloses wherein the diffractive structure diffraction grating (15) is embodied on a light entrance surface of the optical element light detecting apparatus (10)(claim 14) and the diffractive structure is disposed on the optical element light detecting apparatus (10)(claim 14); and wherein the diffractive structure diffraction grating (15) is embodied only on a partial region of said light entrance surface optical surface (11a)[par. 0069], as can be seen in (figs. 5 and 8)(claim 4). 
As to claim 7, Koyama also discloses wherein the intensity sensor photoelectric detector (12) arrangement has at least one spatially resolving intensity sensor, as can be seen in (figs. 5 and 8)
As to claim 8, Koyama also discloses wherein the diffractive structure diffraction grating (15) has at least one phase grating [pars. 0062 and 0064].
As to claims 10-13, Koyama also discloses a light detecting apparatus and an exposure apparatus that is use in a system that is used for manufacturing such micro devices in a lithography process that is implementing limitations such as, wherein the optical system is a mask (101) inspection apparatus [pars. 0005-6 and 0040](claim 10); and wherein the optical system is a microlithographic projection exposure apparatus [par. 0001](claim 11); wherein the mask inspection apparatus the exposure apparatus is configured to inspect a mask by exposing the mask to radiation, and the device is configured to estimate the exposure energy applied to the mask during inspection of the mask (claim 11); the microlithographic projection exposure apparatus the exposure apparatus is configured to expose the mask to project a pattern on the mask onto a second element to form the pattern on the second element, and the device is configured to estimate the exposure energy applied to the mask during the exposure of the mask [pars. 0002 and 0013-14] (second diffraction grating (10) in fig. 12)(claim 13).
For the purposes of clarity, Koyama discloses exposure apparatus that is various exposure such as, microlithographic projection exposure, mask inspection apparatus, and mask inspection apparatus, and is not limited as discloses in various cited paragraphs above.
As to claims 15-17, Koyama also discloses the diffractive structure the diffraction grating (15) is capable of being disposed on a second optical element mask M is held on a mask stage MS [par. 0044] that is positioned upstream of the first optical element the light detecting apparatus (10) in a path of electromagnetic radiation from light source (1) [par. 0038] used to expose the element [pars. 0046](claim 15); the diffractive structure the diffraction grating (15) is disposed on a radiation exit surface of the second optical element mask M is held on a mask stage MS (claim 16); and where the optical system the exposure apparatus is configured to expose the element using electromagnetic radiation from light source (1) [par. 0038],  the diffraction grating (15) is configured to diffract a first portion of the electromagnetic radiation toward the intensity sensor photoelectric detector (12) arrangement and allow a second portion of the electromagnetic radiation to pass the diffractive structure the diffraction grating (15) and travel toward the element to expose the element mask M is held on a mask stage MS [par. 0046](claim 17)
As to claim 19, Koyama also discloses the diffractive structure the diffraction grating (15) that is directing multiple portions of diffracted electromagnetic radiation that are associated with a same order of diffraction toward multiple directions, as can be seen in (fig. 5)
As to claim 20, Koyama also discloses the projection optical system PL [par. 0046], projecting a portion of the electromagnetic radiation from light source (1) [par. 0038] that has not been diffracted toward the first element mask M is held on a mask stage MS [par. 0046]; the exposure apparatus exposing the first element using the electromagnetic radiation from light source (1) [par. 0038]; and performing at least one of projecting a pattern on the first element onto a second element, and forming the pattern on the second element [par. 0050].
As to claim 21, Koyama further discloses the mask M is plates made photographically is the first element comprises a photolithography/optical lithography mask [par. 0050]. 
As to claim 24, Koyama discloses a system (figs. 1-16) comprising: 
a light source light source (1) [par. 0038];  
combination of optical elements (2-8) is an illumination optical unit configured to project light from the light source towards a photomask mask (M); 
an imaging optical unit projection optical system PL [par. 0041] configured to project light from the photomask towards a substrate a photosensitive substrate [par. 0045]; 
an exposure determining device light detecting apparatus (10) disposed between the illumination optical unit combination of optical elements (2-8) and the photomask mask (M) (fig. 8), the exposure determining device comprising: 
a first optical element a light splitting element 11 [par. 0042]; 
a diffractive structure diffraction grating 15 that has a locally varying grating period is anticipated by diffraction grating having different pitch(s) and/or diffraction grating having different pattern and/or a transmission type phase grating of which phase difference is 180 degrees [pars. 0062, 0064, 0066-67]; and 
a detector unit a photoelectric detector (12) [par. 0063]; 
wherein the exposure determining device light detecting apparatus (10) is configured such that light diffracted at the diffractive structure diffraction grating 15 during operation of the system, in at least one order of diffraction, is directed to the detector unit  photoelectric detector (12) by total internal reflection in the first optical element [pars. 0049 and 0061].





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2008/0042044 A1).

As to claims 5 and 6, Koyama teaches of diffractive structure diffraction grating (15) is embodied on a light entrance surface of the optical element light detecting apparatus (10); and wherein the diffractive structure diffraction grating (15) is embodied only on a partial region of said light entrance surface optical surface (11a)[par. 0069], as can be seen in (figs. 5 and 8), and an intensity sensor arrangement photoelectric detector (12) [par. 0063].
Koyama fail to explicitly specify the constructional changes in the device of claim 1, as that claimed by Applicants claims 5 and 6, wherein the diffractive structure has a plurality of diffraction gratings which differ from one another with regard to the direction in which one and the same order of diffraction is directed by the relevant diffraction grating (claim 5); and wherein the intensity sensor arrangement has a plurality of intensity sensors (claim 6).
However, even though, Koyama fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 5 and 6, the constructional change differences is/are considered obvious design variation and duplication of sensor(s) in view of Koyama [pars. 0066 and 0067] teachings various possible changes and modifications to the type and structure of diffraction grating in order to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Koyama diffraction grating and duplicate the sensor in the manner set forth in applicant's claims 5 and 6, in order to generate necessary order transmission and reflection type grating that will result in a clear and distinct diffraction pattern and provide multiple propagation detection, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Allowable Subject Matter
As to claims 22-23, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated 12/23/2020.


Response to Arguments
Applicant’s arguments/remarks, see pages 7-9, filed on 03/09/2021, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues in particular that the cited reference Koyama fail to suggest or disclosed and would not have been obvious by Koyama, as recite in claims 1, 9, 18, 

Examiner's response:
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because it has be held that during examination See In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); and, during examination, claim terms are given their broadest reasonable construction consistent with the Specification. In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). In addition, Applicant is reminded that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
In this case, it is respectfully pointed out to applicant that this argument is not persuasive as Suzuki clearly discloses in [pars. 0062, 0064, 0066-67] “a diffractive is anticipated by diffraction grating having different pitch(s) and/or diffraction grating having different pattern and/or a transmission type phase grating of which phase difference is 180 degrees, given and/or considering the broadest reasonable interpretation, the limitation(s) is within the scope and analysis of Koyama system configuration as detailed above, considering the (BRI), therefore a rejection under 35 USC 102 is appropriate, and one of ordinary skill at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 or 35 U.S.C. 103.
Finally, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.
As such, the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886